DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US 2014/0275764 hereinafter referred to as Shen in view of Son et al. US 2017/0084067 hereinafter referred to as Son in view of Ikeda et al. US 2017/0061894 hereinafter referred to as Ikeda.
In regards to claim 1, Shen teaches:
“A medical system comprising: a light source configured to irradiate a subject inside a living organism”
Shen teaches in the Abstract an endoscopic system including an endoscope, a light source for the endoscope and at least one image sensor for capturing a plurality of images of a body cavity.
“imaging circuitry configured to image the subject coaxially with an optical axis of the light source”

“and control circuitry configured to control the light source and the imaging circuitry”
Shen Figure 1 teaches CPU 100.
“so that a signal compliant with high-dynamic range standards is output by adjusting [attenuation] for a first image signal acquired by the imaging circuitry”
Shen Figure 3 and paragraph [0020] teaches a method for generating HDR images.  Shen paragraph [0020] explicitly states the HDR image can be viewed on display screen 75.  This is equivalent to outputting a signal compliant with HDR standards.  Shen teaches in paragraph [0033] in the fourth embodiment current attenuation at each pixel of the image sensor 404 from the elements of the variable-attenuator element device 410 (in the image analysis 430) to control the light control 412.
Shen does not explicitly teach:
“determine a first region corresponding to the subject in the first image signal based on object recognition”
Son Figure 22 and paragraph [0260] teaches the electronic device 101 may recognize the first object 2311 within the image.  According to an embodiment of the present disclosure, the electronic device 101 may store an object recognition algorithm for various objects, e.g., a person or tree.  See step 2220 in Figure 22.  The object is considered a region corresponding to the subject.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified Shen/Ikeda in view of Son to have included the features of 
“determine a second region other than the subject in the first image signal”
Son Figure 22 and paragraph [0263] teaches In operation 2240, the electronic device 101 may obtain information related with the second object.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified Shen/Ikeda in view of Son to have included the features of “determine a second region other than the subject in the first image signal” because there has never been provided such a technology in which a content of an image is grasped, processed with information corresponding to the user, and provided (Son paragraph [0006]).
Shen/Son do not explicitly teach:
“adjust gradation of a pixel signal in the first region differently than that of a pixel signal in the second region”
However, adjusting the gradation of an image because of brightness, e.g. glare, is well-understood.  Ikeda teaches an image display apparatus with a gradation characteristic conversion unit 11.  Ikeda explicitly teaches in paragraph [0109] by the conversion processing, the gradation characteristic of the image data corresponding to the HDR divided area is converted so that the range of the display brightness corresponding to the range of the gradation value of the image data matches the HDR.  It is interpreted that the HDR area is a different region from the SDR areas.  Therefore, the HDR areas are adjusted differently from the SDR areas.  It would have been obvious for a person with ordinary skill in the art at before the invention was effectively 
In regards to claim 4, Shen/Son/Ikeda teach all the limitations of claim 1 and further teach:
“wherein the control circuitry is configured to not adjust gradation of a pixel signal included in the first region” 
Ikeda teaches in paragraph [0112] and Figure 6C, inter alia, In the conversion processing, if the gradation value of the image data corresponding to the HDR divided area is more than 3141, this gradation value is converted to 3141.  In other words, the upper limit value of the gradation value of the image data corresponding to the HDR divided area is limited to 3141.  Then the range of the gradation value of the image data corresponding to the HDR divided area is expanded from the 0 to 3141 range to the original range (0 to 4095).  More clearly, Ikeda teaches that this processing is performed for only the HDR divided areas.  The Examiner interprets that this adjustment is therefore, not performed for the other areas.  It would have been obvious for a person with ordinary skill in the art at before the invention was effectively filed to have modified Shen/Son in view of Ikeda to have included the features of “wherein the control circuitry is configured to not adjust gradation of a pixel signal included in the first region” because if the image is displayed at a very high brightness in many areas on screen, the eye fatigue of the user may intensify due to glare (Ikeda paragraph [0007]).
“and to adjust gradation of a pixel signal included in a region other than the first region”

In regards to claim 5, Shen/Son/Ikeda teach all the limitations of claim 4 and further teach:
“[body] tissue”
Shen teaches in paragraph [0018] and Figure 2, inter alia, teach body cavity 50 being imaged by endoscope 20.
“wherein the control circuitry is configured to specify a second region including a mask, a surgical tool, gauze or a body [part] in the object recognition and determines the first region on a basis of the second region”
Son Figure 22, inter alia, teaches in step 2230 identify second object related to first object based on result of recognizing first object.  Shen paragraph [0261] teaches that first object may include a face object.  The Examiner interprets that a face is a body part.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified Shen/Ikeda in view of Son to have included the features of “wherein the control circuitry is configured to specify a second region including a mask, a surgical tool, gauze or a body [part] in the object recognition and determines the first region on a basis of the second region” because 
In regards to claim 18, Shen/Son/Ikeda teach all the limitations of claim 1 and claim 18 contains similar limitations.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
In regards to claim 19, Shen/Son/Ikeda teach all the limitations of claim 1 and claim 19 contains similar limitations.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant summarizes that Ikeda was used to teach determining a first region and Son was used to teach the method of object recognition.  Applicant asserts that there is no motivation to combine the component identification of Son with the adjustments of Ikeda.  Applicant offers no evidence to support this assertion and merely states as reasoning for this assertion that “Ikeda relies on differing adjustment for only for HDR dividing areas”.  However, it is not clear on the face how/why this makes a combination of the references improper.  Therefore, for this reason alone the arguments are not deemed persuasive.
Regardless, due to the amendments the Examiner has changed the rejection.  Ikeda is not used to teach “determining a first region” therefore, any argument based on this are moot.  Furthermore, claim 4 of the application clearly includes an embodiment where an adjustment is only performed in one region.  This means that embodiments in which only one region is 
Applicant’s arguments are not deemed persuasive for various reasons as indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422